                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                       IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   CHARLES AL-PINE,                                         No. C 20-0125 WHA (PR)
                                                                         10                   Petitioner,                              ORDER OF DISMISSAL
                                                                         11     v.
United States District Court
                               For the Northern District of California




                                                                         12   SCOTT HARRIS, CLERK OF THE
                                                                              UNITED STATES SUPREME
                                                                         13   COURT,
                                                                         14                   Respondent.
                                                                                                                      /
                                                                         15
                                                                         16           Petitioner, a prisoner in Texas proceeding pro se, filed this pro se petition for a writ of
                                                                         17   mandamus pursuant to 28 U.S.C. § 1361 seeking to compel federal the Clerk of the United
                                                                         18   States Supreme Court to accept his filings without payment of fees. The claims in the petition
                                                                         19   duplicate those asserted in petitioner’s prior petition for a writ of mandamus against the same
                                                                         20   respondent. See Al-Pine v. Clerk of the United States Supreme Court, No. C 19-8146 WHA
                                                                         21   (PR) (N.D. Cal. Dec. 27, 2019). The prior petition was denied because the claim for mandamus
                                                                         22   relief was meritless. As the instant petition is duplicative of a prior (and meritless) petition, it is
                                                                         23   DENIED.
                                                                         24           The clerk shall enter judgment and close the file.
                                                                         25           IT IS SO ORDERED.
                                                                         26
                                                                              Dated: January     23   , 2020.
                                                                         27                                                   WILLIAM ALSUP
                                                                                                                              UNITED STATES DISTRICT JUDGE
                                                                         28
